939 A.2d 225 (2008)
193 N.J. 348
In the Matter of Harry J. LEVIN, an Attorney at Law. (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
January 23, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-132, concluding that HARRY J. LEVIN of TOMS RIVER, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 3.2 (an attorney shall treat with courtesy and consideration all persons involved in the legal process) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And HARRY J. LEVIN having filed a petition for review of the decision of the Disciplinary Review Board pursuant to Rule 1:20-16(b);
And good cause appearing;
It is ORDERED that respondent's petition for review is granted; and it is further
ORDERED that the Court having determined that the formal complaint fails to satisfy the requirements of Rule 1:20-4(b) in respect of the violation of RPC 3.2, the Board's determination in that regard is hereby vacated; and it is further
ORDERED that for his violation of RPC 8.4(d), HARRY J. LEVIN is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.